This is an appeal from the district court of Carter county, Okla., wherein Leo Whitlow was charged, by information, with the crime of murder on August 2, 1944, of one Titus Ross in Ardmore, Carter county, Okla. He was tried, by a jury, convicted of manslaughter in the first degree, and sentenced to four years in the penitentiary. A new trial having been denied, he appealed from the judgment by filing in this court, on January 9, 1946, a petition in error with case-made attached.
No brief has been filed in this case and no appearance on behalf of the defendant was made at the time said cause was set for hearing on the 13th day of November, 1946, or at any time subsequent thereto. Where the defendant appeals from a judgment of conviction and neither any brief is filed nor appearance for oral argument made, this court will examine the record and the evidence, and if no error prejudicial to the substantial rights of the defendant is apparent, will affirm the judgment; Smith v. State, 70 Okla. Cr. 81, 104 P.2d 1009; Walker v. State,60 Okla. Cr. 302, 64 P.2d 935; Owens v. State, 60 Okla. Cr. 324,64 P.2d 1234. This court will examine the record for jurisdictional errors. If no fundamental error appears, the judgment will be affirmed.
We have carefully examined the record and find that the information is sufficient to support the conviction of first degree manslaughter.
On the record before us, we have discovered no error which would warrant a reversal of the judgment of conviction *Page 4 
and it appears that the defendant was accorded a fair and impartial trial.
The judgment of the district court of Carter county is accordingly affirmed.
BAREFOOT, P. J., and JONES, J., concur.